Citation Nr: 1039177	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-31 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for upper and 
lower back strain disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for bilateral 
eye disorder, claimed as eye problems.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for bilateral 
foot disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's October 2008 substantive appeal requested a 
hearing; however, in response to a notice from the RO, he 
appeared to waive his request for a hearing.  Subsequently, in 
June 2010, he submitted a statement clearly requesting a video-
conference hearing.

Since such hearings are scheduled by the RO, the Board is 
remanding the case for that purpose, in order to satisfy 
procedural due process concerns.  See 38 C.F.R. § 20.704(a) 
(2010).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a video-
teleconference hearing before a Veterans Law 
Judge, with appropriate notification to the 
Veteran and his representative.  A copy of 
the notice should be placed in the record.

2.  After the hearing is conducted, or if the 
Veteran withdraws his hearing request or 
fails to report for the scheduled hearing, 
the case should be returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


